DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A of Figure 1 including a moving means being a lever and located substantially at a lateral side of the first and second support and having an elongated element extending in a direction substantially perpendicular to the rotation axis and configured to be rotated (see Specification page 26 line 31-35), the second support being kept in contact with the first support using a plurality of fixation means extending through a plurality of elongated guiding holes extending in a direction of movement of the second support relative the first support and allow a translational movement and form guiding means to control the trajectory of the second support movement (see Specification page 27 lines 20-28), a ferromagnetic material in the movable end portion to actuate remotely the moving means with an actuating key with a magnetic element in close proximity with an outer surface of a cover of a luminaire head housing (see Specification paragraph 28 lines 8-25), and a leverage ratio being at least equal to two (see Specification page 29 lines 4-5); Species B of Figure 2 including a moving means being a lever shaped as a disk substantially coaxial with a rotatable portion extending through an opening of the second support and coupled to the first support, the lever being provided substantially at the center of the first and second supports (see Specification page 29 lines 18-24), the lever including a movable end potion which may be a slit in the top surface of the lever configured for cooperating with a flathead screwdriver and a leverage ratio has a travelling distance of the second support with respect to the first support being less than the corresponding travelling distance of the movable end portion of the lever (see Specification page 30 lines 6-11), the rotatable portion having a ring-like element arranged against the top surface of the second support having a plurality of notches in a radial pattern forming a plurality of positioning elements (see Specification page 30 lines 26-29), and the rotatable portion including a bayonet extending perpendicularly with respect to the rotation axis of the rotatable portion and fixed to the rotatable portion and configured for cooperating with the plurality of positioning elements (see Specification page 31 lines 4-7), the second support including arc-shaped spring elements extending substantially parallel to lateral sides of the second support and connected to the second support via the central portion of their arc and having their free ends in contact with the top surface of the first support and configured such that they apply a pushing force away from the top surface of the first support to maintain a predetermined distance between the plurality of lens elements and plurality of corresponding light sources (see Specification page 30 lines 15-22); Species C of Figure 3 including a sliding guide such that a lateral side of the second support is arranged along the sliding guide to guide its movement, which is controlled along a trajectory substantially parallel to the first support (see Specification page 32 lines 3-6), the moving means is a lever provided to a lateral side of the first and second supports opposite the sliding guide and comprising a connecting portion coupled to the first and second supports via a first and second shaft, and configured to rotate around a first rotation axis with respect to the first support, and a second rotation axis with respect to the second support (see Specification page 32 lines 12-18), the lever has a movable end portion extending substantially perpendicularly with respect to the connecting portion, rotating the lever induces a translational movement of the second support with respect to the first support along the guiding direction of the sliding guide (see Specification page 32 lines 19-24); and Species D of Figure 4 including a lever being a moving means comprising a rotatable shaft and a conversion mechanism comprising an eccentric element formed of a cylindrical element and a guiding element, the cylindrical element being centered around the rotation axis of the rotatable shaft and another cylindrical element placed off-center and on top of the centered cylindrical element forms the eccentric element which is centered around an eccentric axis (see Specification page 32 lines 32-35 and page 33 lines 1-6), rotation of the lever causes translation of the second support with respect of the first support along a direction substantially parallel to a lateral side of the first and second supports, and the rotational movement of the eccentric element with respect to the rotation axis is decomposed into two translational movements, of the eccentric element with respect to the second support, and of the second support with respect to the first support (see Specification page 33 lines 15-23), the eccentric element is placed in a plurality of predetermined positions due to a plurality of depressions in the surface of the first support, and a protrusion extending outwardly from the rotatable shaft includes a protuberance capable of cooperating with the positioning elements to position the eccentric element in a plurality of predetermined positions (see Specification page 33 lines 25-31).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: -NONE-
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-D lack unity of invention because even though the inventions of these groups require the technical feature of a first support, a second support, a moving means comprising a lever mounted in a rotatable manner and configured to convert rotation of the lever into movement of the second support relative the first support, a plurality of light sources arranged on one of the first and the second support and a plurality of optical elements arranged on the other of the first and second support, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Stavely (US 2012/0121244), which discloses at least a first support hosting a plurality of light sources and a second support hosting a plurality of optical elements, a moving means being a lever mounted in a rotatable manner and configured to convert rotation of the lever into movement of the second support relative the first support (see, e.g., Stavely paragraph 72 and Figure 15), and Schmidt et al. (EP 3239591), which discloses at least a first support hosting a plurality of light sources and a second support hosting a plurality of optical elements, a moving means being a lever mounted in a rotatable manner and configured to convert rotation of the lever into movement of the second support relative the first support (see, e.g., Schmidt et al. paragraph 26 and Figures 3 and 4), and Bergman et al. (WO 2007007271), which discloses at least a first support hosting a plurality of light sources and a second support hosting a plurality of optical elements, a moving means being a lever mounted in a rotatable manner and configured to convert rotation of the lever into movement of the second support relative the first support (see, e.g., Bergman et al. bottom of page 8 and top paragraph of page 9 and Figure 1A).  Due to the disclosure of at least these references, the shared technical feature lacks novelty and is therefore not a special technical feature
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIN KRYUKOVA/Examiner, Art Unit 2875